July 03, 2009


Ms. Ida Cecilia Garza
Hole & Alvarez L.L.P.
612 W Nolana,  Suite 370
McAllen, TX 78504
Mr. Francisco J. Rodriguez
Rodriguez Tovar & Lopez, LLP
1111 West Nolana
McAllen, TX 78504-3747

RE:   Case Number:  08-0240
      Court of Appeals Number:  13-06-00495-CV
      Trial Court Number:  C-1519-95-G(1)

Style:      WILFREDO AVILES, M.D., AND WILFREDO AVILES, M.D., P.A.
      v.
      ALBERT AGUIRRE, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
judgment in the above-referenced cause.  The judgment is enclosed.  You  may
obtain        a        copy        of        the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   an   opinion   by   email,   please   contact   Claudia   Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure:  Judgment
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Laura Hinojosa|
|   |                  |
|   |Mr. Thomas F. Nye |